Citation Nr: 0335605	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1986, to include service in Vietnam from June 1967 to 
June 1968 and from December 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD and a stomach 
disorder and determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for bilateral knee disorder.  In a June 
1999 rating action, service connection for a left knee 
disability was granted.

The issue of service connection for a stomach disorder is 
addressed in the remand hereinbelow.


FINDINGS OF FACT

1.  In September 1992, the RO denied service connection for 
bilateral knee disabilities.  The RO properly notified the 
veteran of that decision in October 1992, and he did not 
appeal it.  

2.  Since the September 1992 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a right knee disorder, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has not been submitted.

3.  The evidentiary record does not support a finding that 
the veteran engaged in combat with the enemy during his 
active service.

4.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.


CONCLUSIONS OF LAW

1.  The September 1992 RO decision denying service connection 
for bilateral knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2003).  

2.  New and material evidence has not been received, and the 
claim for service connection for a right knee disorder may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA were 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified, by means of the 
discussions in the June 1997 rating decision and July 1997 
and June 1999 statements of the case, of the criteria for 
establishing service connection, the pertinent law and 
regulations, and the reasons for the denial of his claims.  
He has been informed, therefore, of what the evidence needs 
to show in order for his claims to be granted.  

The veteran was also notified of the provisions of the VCAA 
in a letter from the RO dated in October 2001 which informed 
him of who is responsible for producing evidence (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)) and of its 
implementing regulations in the May 2003 Supplemental 
Statement of the Case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has also issued several duty to assist 
letters dated between 1997 and 2003, which The veteran's 
service medical records, service personnel records and VA 
treatment records, as well as his specifically identified 
private treatment records, are on file as available, as set 
forth below.  There is no indication of any additional and 
available relevant records that the RO has failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination is unnecessary in the present 
case, because the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  As 
discussed below, new and material evidence has not been 
presented in this case, as to the right knee claim.  The 
veteran has been furnished a VA psychiatric examination and 
on remand a VA examination for the veteran's stomach disorder 
has been requested.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The requirements of the VCAA have been met.  

The Board notes that, in a recent decision, the United States 
Court of Appeals for the Federal Circuit invalidated a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In the instant case, the veteran has had 
an opportunity to present evidence in support of his claim 
and has done so.  Moreover, private medical records dated as 
recently as 2002 and VA records dated in 2003 are on file.  
Neither the veteran nor his representative has indicated that 
any outstanding evidence remains to be obtained or submitted.  
In view of the foregoing, the Board finds that the record is 
complete and that a remand for additional notification would 
serve no useful purpose and serve only to delay a final 
decision in this matter.  

II.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from June 1967 to June 1968 and from December 1968 
to February 1969.  His primary duties included food service 
specialist, chef, tactical wire operations specialist and 
line construction foreman.  His DD Form 214 indicates that he 
was involved in Vietnam Counteroffensive Phases II, IV and VI 
as well as the Tet Counteroffensive and that his awards 
included a Vietnam Service Medial and Republic of Vietnam 
Campaign Medal with 60 device.  

The service medical records show that a diagnosis of immature 
personality was made in September 1971.  A social work 
service note dated in January 1980 shows that the veteran was 
being seen for marital problems and nervousness due to job 
related problems.  The December 1985 separation examination 
report does not reflect that a psychiatric evaluation was 
conducted.  The veteran reported that his nerves were shot, 
his mind came and went and that he was beginning to forget 
things and worry a lot.  Clinical evaluation of the lower 
extremities was normal, and the service medical records were 
entirely negative for any complaints, injury, treatment or 
diagnosis of a right knee disorder.  

VA examinations conducted in September 1986 and February 1988 
were negative for any complaints, findings or diagnosis of 
either a right knee disorder or psychiatric disorder.

In December 1988, the veteran claimed service connection for 
a psychiatric condition/stress problem, maintaining that this 
was caused by his failure to be promoted for over 10 years 
during service.  

In January 1989, the veteran was seen for a psychological 
evaluation.  The veteran indicated that during service in 
Vietnam, he was always on the outskirts of terrible action.  
He stated that once while driving on a rural road, he 
encountered several children who were shot in the head.  He 
also reported that he had been shot by the enemy at close 
range, sustaining a bullet crease wound in his right eyebrow.  

A VA psychiatric evaluation was conducted in June 1989 at 
which time the veteran did not identify any stressors related 
to his period of service including service in Vietnam.  He 
indicated that he did not like his work as a cook, did not 
enjoy being stationed overseas and mentioned that he was 
skipped over for promotion.  A diagnosis of mild dysthymia 
was made.  

Service connection for a psychiatric disorder was denied in 
an April 1990 rating action. 

In July 1991, the veteran filed service connection claims for 
both knees, claiming that he had added stress to the knees 
due to his service-connected right foot condition.  During an 
August 1991 examination, the veteran complained of pain in 
both feet and knees, although physical examination of the 
left foot only, was conducted.  In a September 1992 rating 
decision, service connection was denied for bilateral knee 
problems, claimed as secondary to service-connected bilateral 
pes planus and a left foot disability.  He was notified of 
that decision in October 1992 and did not appeal it.

In December 1996, the veteran filed a service connection 
claim for PTSD, stating that he was involved in 
communications and fire-fights while in Vietnam as well being 
detailed to moving stacked bodies.   At that time, the 
veteran also filed to reopen his claim for a left knee 
disability.  

A VA PTSD examination was conducted in April 1997.  As to his 
military service in Vietnam, the veteran reported that two of 
the fourteen men in his platoon were killed, one in a 
firefight and another (specifically named by the veteran-last 
name only) from incoming rounds.  He indicated that during 
his second tour of Vietnam he was with the first of the 77th 
field artillery doing communications work.  He reported that 
he served as a door gunner for 2 months.  The veteran 
identified stressors including:  (1) being grazed by a sniper 
bullet causing a small scar over his left eye brow; (2) the 
death of his friend (Sergeant Rob) due to a sniper bullet; 
(3) burial detail-stacking the bodies of 30 children and 
moving them; and (4) the door falling off a helicopter where 
he was a gunner.  

The examiner commented that the veteran did not seem to have 
experienced heavy-duty combat.  The examiner felt that the 
veteran's experience burying children during Vietnam probably 
did really happen and that this experience would be 
considered adequate to support a diagnosis of PTSD.  An Axis 
I diagnosis of chronic, mild PTSD was made.  

A VA evaluation by a social worker was also conducted in 
April 1997 at which time evaluator commented that even though 
the veteran was not subjected to long-term combat experience, 
he was exposed to some dead Vietnamese bodies and did witness 
a few men being injured in Vietnam. 

In February 1997, a lay statement from a service comrade of 
the veteran was received to the effect that in 1968, the 
author recalled that the veteran bumped his leg on the bunk 
and thought it was broken, but it was apparently a bad knee 
sprain.  

In February 1997, the veteran's PTSD questionnaire was 
received.  He stated that he served with the 229th Aviation 
unit and that his primary assignments were communications-
generator (wireman) and grave registration from May 1967 to 
May 1968 and December 1968 to February 1969.  The veteran 
described his stressors as: massive incoming, observing 
choppers blow up, friends killed by mortar and hearing about 
the death of friends, graves registration, putting bodies in 
bags and moving children's bodies.  

In February 1997, a private medical statement dated in 
January 1997 reflected that the veteran was being treated for 
depression and PTSD.  

Service connection for PTSD was denied in a June 1997 rating 
action.  In that rating action, the RO also determined that 
new and material evidence was not submitted to reopen a claim 
for bilateral knee disorders, which was the subject of a 
previous final denial in September 1992.  

Private medical records from Kaiser dated from 1990 to 1996 
are on file.  In July 1991, the veteran was seen for 
complaints of bilateral knee pain.  An impression of 
extremely symptomatic retropattellar pain was made.  An 
August 1992 evaluation of the knees revealed retropatellar 
pain of the left knee as well as some general pain of the 
right knee.  The examiner indicated that this was possibly 
consistent with a work-related injury.  The records contain 
many entries pertaining to left knee problems.  Aside from 
complaints of bilateral knee pain, the records which were 
submitted do not document any treatment for a right knee 
disorder, or any diagnosis of a physical disability of the 
right knee or for PTSD.  Left knee surgery was performed in 
1996.  

The veteran presented testimony at a hearing held at the RO 
in May 1998.  The veteran again testified that his stressors 
included being on burial detail.  The veteran also testified 
that he injured his left leg in service and was now dependent 
on his right leg, resulting in increased stress and 
disability. 

In June 1998, the RO contacted U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the veteran's 
stressors, identified as:  (1) wounded over the right eye at 
LA Sharing in June 1967; (2) present at the bulldozing of a 
village on the way to Khe Sanh in December 1967 or January 
1968 where children were killed; (3) while at the battle of 
Ashau Valley, a door flew off his aircraft; (4) fought at 
battle of the Hue with the 101st airborne division; and (5) 
was assigned to burial detail in Vietnam.  

A response from USASCRUR was received in November 1998 with 
enclosure of the 1967 unit history for the 229th Aviation 
Battalion and extracts of operational reports submitted by 
the 1st Cavalry division of the 229th Avn Bn. It was noted 
that there was no documentation of on an attack against LZ 
Sharon, but it was shown that elements of the 1st Cav Div 
participated in the battle of the Hue.  The letter indicated 
that the veteran was not listed in the U.S. Army casualty 
files, and that as to names of others he had identified, 
additional information was needed.  It was also noted that 
veteran's claiming door gunner duty, when personnel records 
don't reflect that assignment, must provide additional 
information and that the there was no documentation of the 
veteran's reported assignment to grave registration duties.  
The letter also stated that Vietnam era records were often 
incomplete and seldom contain information about civilian 
incidents, therefore this is extremely hard to verify. 

A VA examination of the joints was conducted in March 1999, 
which revealed mild crepitus of the right knee and range of 
motion of 0-135 degrees.  There was no disability of the 
right knee diagnosed and the only diagnosis made was 
degenerative joint disease of the left knee.  In May 1999, a 
second VA examination of the joints was conducted at which 
time the examiner opined that the veteran's left knee 
problems were attributable to his period of service.  

Service connection for a left knee disability was granted in 
a June 1999 rating action.  

The veteran presented testimony for a second time at the RO 
in August 2000.  At that time he reported an increased burden 
on his right knee due to left knee problems and complained of 
right knee pain and swelling.

Records from the Portland, Oregon, VAMC dated in 2002 and 
2003 were entirely negative for treatment or diagnosis of a 
right knee disorder or PTSD.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

New and Material

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen in May 2001.  

Service Connection-PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  38 C.F.R. § 
4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

In June 1999, and retroactive to March 1997, that regulation 
was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2003) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for a right knee disorder.  

In a September 1992 decision, the RO determined that service 
connection for bilateral knee disorders was not warranted.  
The veteran was notified of that decision in October 1992, 
and did not appeal it.  Subsequently, in a June 1999 rating 
action, service connection was granted for a left knee 
disability.  The September 1992 rating action represents the 
most recent final decision regarding this claim.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, 
the Board must review the evidence submitted since the 
September 1992 decision in order to ascertain whether new and 
material evidence has been submitted.  

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matters of 
whether there is a currently diagnosed right knee disability, 
and if so whether any evidence of record establishes or even 
suggests that this is etiologically related to service or a 
service-connected disability.   

Since the September 1992 rating action, essentially the 
evidence which has been submitted consists of private and VA 
medical records, VA examinations of the joints, largely 
pertaining to the left knee and the veteran hearing testimony 
presented in 1998 and 2000.  

The medical evidence does not include a currently diagnosed 
right knee disorder.  In fact, aside from complaints and 
references to right knee pain and crepitus, the medical 
records are negative for any symptoms and do not document any 
physical impairment of the right knee.  Accordingly, the 
clinical evidence added to the file since September 1992 
fails to include any suggestion of an etiological link 
between the claimed right knee disorder and service or a 
service-connected disability.  Accordingly, although much of 
the evidence is new, in that it was not previously of record, 
none of it is material.  

Since the September 1992 rating action, the veteran has also 
submitted his own statements and provided testimony to the 
effect that his claimed right knee disorder is related to 
service or his service-connected disability or left knee 
disability.  The evidence on file, however, contains no 
medical evidence or opinion which supports the veteran's 
contentions.  Laypersons are not considered competent to 
offer medical opinions, and testimony, or in this case 
statement, to that effect does not provide a basis upon which 
to reopen a claim for service connection.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).

No clinical evidence, either VA or non-VA, has established 
that the veteran even has a currently manifested physical 
disability of the right knee or suggested that a claimed 
right knee is in any way etiologically related to service or 
a service-connected disability.  In conclusion, the evidence 
submitted for the record since September 1992 fails to 
constitute evidence bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  In this case, upon consideration of the totality of 
the evidence both of record prior to and following the RO's 
September 1992 decision, the Board concludes that new and 
material evidence has not been submitted.  The claim may 
therefore not be reopened.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

PTSD

A review of the veteran's service awards and decorations, 
service personnel records, hearing testimony, information 
from USASCRUR, and other available evidence does not indicate 
that the veteran participated in combat with the enemy.  
Accordingly, the record must contain corroborative evidence 
that substantiates or verifies the veteran's statements as to 
the occurrence of a claimed stressor.  

The Board notes that a diagnosis of PTSD was made upon VA 
examination in April 1997 (element 1).  That diagnosis of 
PTSD was made based upon one of the veteran's alleged 
stressors, namely his reports of being on burial detail in 
Vietnam - at one point requiring stacking the bodies of 30 
children and moving them (element 3).  The RO's decision to 
deny service connection for PTSD, is primarily based on lack 
of corroboration of this or any of the veteran's alleged 
stressors (element 2).  Thus, the Board's analysis will 
address the second element discussed in Cohen-that is, 
whether the in-service stressors actually occurred.

The veteran has reported a variety of stressors including:  
(1) wounded over the right eye at LA Sharing in June 1967; 
(2) present at the bulldozing of a village on the way to Khe 
Sanh in December 1967 or January 1968 where children were 
killed; (3) while at the battle of Ashau Valley, a door flew 
off his aircraft; (4) fought at battle of the Hue with the 
101st airborne division; and (5) was assigned to burial 
detail in Vietnam.  In June 1998, the RO contacted U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
corroborate the veteran's stressors.  Unfortunately, none of 
the veteran's reported stressors could be corroborated 
through this source.  That source was also unable to 
establish that he veteran was assigned to either door gunner 
duty, graves registration, or that he sustained any wounds.  

As indicated, the veteran has a current diagnosis of PTSD 
which was based upon only one of his reported in-service 
stressors, the retrieval and burial of children.  Because, 
however, the competent evidence of record does not indicate 
that he is a combat veteran, his claimed in-service stressors 
must be corroborated.  The law specifically provides that if 
the evidence shows that the veteran did not serve in combat 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's account as to the occurrence of the 
claimed stressor(s).  Doran v. Brown, 6 Vet. App. 283, 289 
(1994). The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

In this case, there is no evidence currently of record that 
substantiates the veteran's account of events in Vietnam, 
with respect to his role in the burial of children.  There is 
no evidence to impugn the veteran's sincerity in his 
assertions, but the law requires more than his own accounts 
in this situation, and extensive development efforts have 
turned up no verification of any of his claimed stressor 
events.  The veteran has no current diagnosis of PTSD based 
upon any corroborated in-service stressor.  Therefore, and 
for the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for asthma is not reopened.

Service connection for PTSD is denied.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to service connection for a stomach disorder.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The service medical records reflect that the veteran 
complained of nausea and diarrhea in December 1970, which was 
assessed as acute gastroenteritis.  Post-service records 
dated during the 1990's document a variety of complaints 
including epigastric cramping and abdominal pain.  In August 
1997, the veteran claimed service connection for a stomach 
disorder, describing intense pain which had been episodic for 
years.  He also maintains that this may have resulted from 
exposure to Agent Orange.  

The file reflects that the veteran has never undergone a VA 
examination of the stomach and the Board believes that one is 
warranted in this case, inasmuch as the evidence documents at 
last minimal treatment for stomach symptoms during service.  
See 38 U.S.C.A. § 5103A (West 2002).

In order to ensure full compliance with due process 
requirements, further development is necessary. Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The veteran should be contacted and 
requested to identify as specifically as 
possible the dates and places of any 
post-service treatment or testing for his 
claimed stomach disorder.  Any additional 
evidence or information provided by the 
veteran should be associated with the 
file, and any indication from the veteran 
that he has no additional evidence, 
information, or argument to present 
should be documented for the record.  If 
the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, 
VA or non-VA, who have treated him for 
his claimed stomach disorder, he should 
execute any necessary authorizations, and 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment.

2.  Following attempts to obtain any 
additional evidence regarding the 
veteran's claimed stomach disorder, a VA 
examination should be scheduled.  The 
examiner should initially identify the 
veteran's reported symptoms, undertake 
any and all necessary studies and 
testing, and diagnose any currently 
manifested evidence of stomach disorder.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
stomach disorder that is etiologically 
related to his complaints in service.  A 
written rationale and bases should 
support all conclusions.  It is critical 
that the claims folder be made available 
to the examiner in conjunction with the 
examination.  

3.  Finally, the RO should readjudicate 
the claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse, the veteran should be furnished 
a supplemental statement of the case 
(SSOC) and afforded a reasonable period 
of time within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



